DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/085,653, filed on September 17, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-6 are objected to because of the following informalities: 
“comprises” should read -- comprise -- (claim 1, line 10);
“that of” should be deleted (claim 1, line 13);
“satisfies” should read -- satisfy -- (claim 1, line 15);
“1e16/cm3” should read -- 1×1016 cm-3 -- (claim 2, lines 3 and 5 and claim 6, lines 3 and 5);
“has a” should read -- is in -- (claim 3, lines 2 and 3 and claim 4, lines 2 and 4);
“an acceptor impurity density of the third electron blocking layer is lower than each of the first electron blocking layer and the second electron blocking layer” should read -- an acceptor impurity density of the third electron blocking layer is lower than each of the acceptor impurity density of the first electron blocking layer and the acceptor impurity density of the second electron blocking layer -- (claim 5, lines 4-5);
“the acceptor impurity density of each of the first electron blocking layer and the second electron blocking layer is higher than 1e16/cm3” should read -- the acceptor impurity density of the first electron blocking layer and the acceptor impurity density of the second electron blocking layer are each higher than 1×1016 cm-3 -- (claim 6, lines 2-3).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 19, the limitation “the electron blocking layer” renders the claim indefinite because it is unclear as to which electron blocking layer Applicant refers (i.e., the first electron blocking layer or the second electron blocking layer).
Claims 2-6 are rejected because they depend from claim 1 and therefore inherit the indefiniteness of claim 1.
Allowable Subject Matter
Claims 1-6 would be allowable if amended to overcome the rejection under 35 U.S.C. 112(b) and the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, singularly or in combination, does not teach or suggest “an acceptor impurity density of the first electron blocking layer is different from that of an acceptor impurity density of the second electron blocking layer” in combination with other limitations as recited in claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2015/0060775 A1 is cited for disclosing an organic photo diode with dual electron blocking layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Primary Examiner, Art Unit 2811